Citation Nr: 0210090	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-21 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to an initial rating for bilateral hearing loss, 
in excess of 10 percent during the period from November 19, 
1998, through April 21, 2002, and in excess of 20 percent 
during the period from April 22, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from May 1953 to May 1955.  

This matter came before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  When the 
case was before the Board in May 2001, the Board dismissed 
the issues of service connection for tinnitus and right ear 
otitis media, and remanded the issue of entitlement to an 
initial rating in excess of 10 percent for bilateral hearing 
loss to the RO for further development.  The Board also 
instructed the RO to issue a statement of the case on the 
issue of entitlement to service connection for labyrinthitis.

In June 2001, the RO issued a statement of the case on the 
issue of entitlement to service connection for labyrinthitis.  
It also informed the veteran of the requirement that he 
submit a substantive appeal if he desired appellate review 
with respect to this issue.  Thereafter, the issue was not 
addressed in any written communication received from the 
veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this matter.

In a May 2002 rating action, the RO granted a 20 percent 
rating for bilateral hearing loss, effective April 22, 2002.  
The case was returned to the Board in July 2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained. 

2.  During the period from November 19, 1998, until April 21, 
2002, the veteran's bilateral hearing loss was manifested by 
no more than Level IV impairment in each ear.

3.  During the period from April 22, 2002, the veteran's 
bilateral hearing loss has been manifested by no more than 
Level VII impairment in the right ear and Level III 
impairment in the left ear.  


CONCLUSIONS OF LAW

1.  During the period from November 19, 1998, through April 
21, 2002, the veteran's bilateral hearing loss was 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Codes 6101 (1998); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2001).  

2.  During the period from April 22, 2002, the veteran's 
bilateral hearing loss has been 20 percent disabling. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Codes 6102 (1998); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
May 2002.  The record reflects that the veteran was informed 
of the VCAA and the requirements for the benefit sought.  The 
RO has obtained the veteran's service medical records (SMRs) 
and provided him with current VA examinations to determine 
the degree of severity of his bilateral hearing loss.  To 
comply with the May 2000 Board remand, the RO wrote the 
veteran at his most recent address of record requesting that 
he provide information and execute any necessary release 
forms to enable the RO to obtain any outstanding records 
supportive of the claim.  The veteran did not respond, and 
his representative has also failed to identify any 
outstanding evidence or information that could be obtained to 
substantiate the claim.

Therefore, the Board is satisfied that the facts relevant to 
this claim have been properly developed and no further action 
is required to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim. 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability. 

Dr. George Darabin stated in October 1998 that he had treated 
the veteran for recurrent ear infections over a period of 
many years.  In April 1999 he reported that he had treated 
the veteran for chronic recurrent infections of the middle 
and inner portions of his right ear.  The veteran's history 
of inservice exposure to acoustic trauma and treatment were 
reported.  The physician had treated the veteran with 
antibiotics and steroids.  The veteran still complained of 
intermittent dizziness, buzzing, and hearing loss in the 
right ear.  

A November 1998 note from a physician of the Detroit Medical 
Center indicates that the veteran had otosclerosis, possibly 
secondary to an old injury or perforation.  

VA audiometry testing in February 1999 revealed speech 
reception thresholds of 76 dBs. in each ear.  Pure tone 
thresholds were an average of 67.5 dBs. in the right ear and 
51.25 dBs. in the left ear. 

The VA audiometry testing on April 22, 2002, revealed speech 
reception thresholds of 84 dBs. in the left ear and 64 dBs. 
in the right ear.  Pure tone thresholds were an average of 
67.5 dBs. in the right ear and 58.75 dBs. in the left ear.  
The examiner commented that the veteran had a mild to 
profound sensorineural hearing loss in the right ear and a 
mild to moderately-severe sensorineural hearing loss in the 
left ear which would not prevent him from performing the 
physical and mental acts required by employment and did not 
preclude gainful employment.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001). 

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,0000, 3,000 and 
4,000 hertz.  VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).  

The disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992). 

During the pendency of the veteran's claim, the criteria for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss, were changed, effective 
June 10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified 
at 38 C.F.R. §§ 4.85-4.87).  Under the new criteria, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  These 
changes became effective June 10, 1999.

These changes in the rating criteria are of no significance 
in this case since the veteran does not have one of 
exceptional patterns of hearing impairment addressed in the 
revised criteria.  

Additionally, the provisions of 38 C.F.R. § 4.86, as in 
effect prior to June 10, 1999, only provided information 
regarding the fact that the evaluations derived from the 
Rating Schedule were intended to make proper allowance for 
improvement by hearing aids.  The current criteria for 
evaluating hearing impairment provide that hearing tests will 
be conducted without hearing aids.  38 C.F.R. § 4.85(a).

The results of the VA examination in February 1999 are 
indicative of level IV impairment in each ear, which warrants 
a 10 percent evaluation.  38 C.F.R. § 4.87, Table VI and 
Diagnostic Code 6101 (1998); 38 C.F.R. § 4.87, Table VI and 
Diagnostic Code 6100 (2001). 

The results of the VA examination on April 22, 2002, are 
indicative of level VII impairment in the right ear and level 
III impairment in the left ear, which warrants a 20 percent 
evaluation.  38 C.F.R. § 4.87, Table VI and Diagnostic Code 
6102 (1998); 38 C.F.R. § 4.87, Table VI and Diagnostic Code 
6100 (2001).

There are no other audiological results for consideration in 
the initial evaluation period.  Therefore, the Board 
concludes that the disability evaluations of 10 percent 
during the period prior to April 22, 2002, and 20 percent 
from April 22, 2002, are appropriate. 

Consideration has been given to assigning a higher staged 
rating; however, as explained above, the currently assigned 
staged ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999).




ORDER

An initial rating for bilateral hearing loss in excess of 10 
percent during the period from November 19, 1998, through 
April 21, 2002, and in excess of 20 percent during the period 
from April 22, 2002, is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

